DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “heating material abuts between the conductive materials” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. based on the online dictionary, “abut” is defined as “(of an area of land or a building) be next to or have a common boundary with”. It appears that the heating material 4 does not abut between the conductive materials 3 since there is a structure between the heating material 4 and the conductive material 3 as shown in the instant drawings.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “first thermal insulation tube  … telescoped the conductive materials” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. It appears that a first thermal insulation tube 21 is not telescoped the conductive materials 3 in the instant drawings.
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “third thermal insulation layers … adjacent to the conductive materials” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. It appears that third thermal insulation layers 23 is not adjacent the conductive materials 3, for example as shown in the instant drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for” or a generic placeholder) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for” or a generic placeholder) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for” or a generic placeholder) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim 1 contains “conductive materials” limitation which has been analyzed under 35 U.S.C. 112(f), because they use the non-structural terms “materials” coupled with functional language “conductive” without reciting sufficient structure to achieve the function. However, per the specification, the “conductive materials” has no corresponding description of the structural material associated with it.
Claim 1 contains “heating material” limitation which has been analyzed under 35 U.S.C. 112(f), because they use the non-structural terms “material” coupled with functional language “heating” without reciting sufficient structure to achieve the function. However, per the specification, the “heating material” has no corresponding description of the structural material associated with it.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites “conductive materials… heating material”, but there is no corresponding structure in the specification could be identified as the “materials… material”. Claim elements “conductive materials… heating material” are limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Therefore, the metes and bounds of claim 1 are not clearly defined. Claims 2-8 are rejected because they depend on claim 1.
Applicant may:
(a)   Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)   Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)   Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)   Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 recites the limitation "the performance". There is insufficient antecedent basis for this limitation in the claim
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “gemstones”, and the claim also recites “diamonds” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The recited in claim 4 “…third thermal insulation layers (23) are respectively provided at both ends of the high temperature and high pressure area (5) adjacent to the conductive materials…” constitutes an indefinite subject matter. It appears that this limitation is conflicting with the instant disclosure, for example the instant disclosure (fig 2) shows that the third layers 23 are respectively provided at both ends of the high temperature and high pressure area, but does not adjacent to the conductive materials 3.” Therefore, the metes and bounds of claim 4 are not readily ascertainable. Clarification and/or correction are/is required. Claims 2-  are rejected because they depend on claim 1.
The term “high-quality” in claim 7 is a relative term which renders the claim indefinite. The term “high-quality” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “high-purity” in claim 8 is a relative term which renders the claim indefinite. The term “high-purity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Zhang et al (CN 10854850 A, machine translation, “Zhang”).
Regarding claim 1, Zhang (entire document) teaches a synthetic block for optimizing the performance of diamonds and gemstones, comprising a sealing material 2/8 (figs 3, 0033 and 0054), a thermal insulation material 3/5 (figs 3, 0033 and 0054),  steel/graphite materials 1/7 (conductive materials), and a graphite heating tube 6 (heating material) (fig 3, 0033 and 0054); wherein the conductive materials (steel/graphite materials 1/7) are provided at both ends of the sealing material 2/8, the heating material (graphite heating tube 6) abuts between the conductive materials (steel/graphite heat transfer medium/materials 1/7), and a high temperature and high pressure area is formed inside the heating material (fig 3, 0021), wherein the thermal insulation material 3/5 comprises an insulating tubular material 5 (first thermal insulation tube) and a dolomite liner tube 3 (second thermal insulation tube) that are sequentially telescoped the conductive materials (steel/ graphite heat transfer medium/materials 1/7) (fig 3), the first thermal insulation tube (insulating tubular material 5) abuts on an outer wall of the heating material (graphite heating tube 6) (fig 3), the second thermal insulation tube (dolomite liner tube 3) is provided between the sealing material 2 and the first thermal insulation tube (insulating tubular material 5) (fig 3), and a height of the second thermal insulation tube (dolomite liner tube 3) is larger than a height of the first thermal insulation tube (insulating tubular material 5) (fig 3), and wherein the synthetic block is a cubic structure (square) (0054).
Regarding claim 2, Zhang (fig 3) teaches that the heating material (graphite heating tube 6) comprises top and bottom horizontal portions (first heating sheets) provided on surfaces of the conductive materials 7; and vertical side tube portion (heating tubes) connected between the first heating sheets (top and bottom horizontal portions) (fig 3).
Regarding claim 7, Zhang teaches the block comprising sealing block as addressed above, and further teaches that the block is made of pryrophyllite and prepared/processed into a cubic structure (0054), reading on a processed block of pyrophyllite material. With respect to the limitation “raw ore pyrophyllite from South Africa, or … pyrophyllite powder from China,” it is products of nature is not qualified as patent-eligible subject matter. See MPEP 2106 I.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 1 above, and further in view of Han Qianfei (CN 206343154 U, machine translation, “Han”).
Regarding claim 3, Zhang teaches the heating material comprising the heating tube and the high temperature and high pressure area as addressed above, but does not explicitly teach the heating material comprise a second heating sheet provided in the center of the high temperature and high pressure area, and both ends of the second heating sheet are connected to the heating tubes. However Han teaches  a synthetic block, wherein a graphite heating sheet 3 (second heating sheet) is provided in the center of the high temperature and high pressure area, and both ends of the second heating sheet are connected to an outer graphite heating member 5 (fig 3, 0029-0043). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Zhang by including a heating sheet in the center of the high temperature and high pressure are as suggested by Han in order to improve the heat preservation effect and effectively reduce synthetic cost (Han abstract, 0017, 0031, 0035 and 0039).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 2 above.
Regarding claim 4, Zhang (fig 3) teaches that dolomite materials 16 (third thermal insulation) are respectively provided at bot ends of the high temperature and high pressure area adjacent to the conductive materials 7 (fig 3). Zhang does not explicitly teach the third thermal insulation (dolomite materials) are in shape of layers. However, absent persuasive evidence showing that a particular configuration is significant, a mere change in shape is not sufficient to provide a patentable distinction over the prior art. See MPEP 2144.04 (IV) (B).
Claims 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 1 above, and further in view of Welch et al (US 20180207597 A1, “Welch”).
Regarding claim 5, Zhang (fig 3) teaches that the heating material comprises top and bottom horizontal portions (first heating sheets) provided on surfaces of the conductive materials 7, the vertical side tube portion (heating frame) connected between the first heating sheets (top and bottom horizontal portions) (fig 3), but does not explicitly teach heating connectors connected to the first heating sheets and the heating frame. However Welch teaches  a heater assembly, wherein a heating connector member 240 connected to a first graphite member 234 (heating material) and a second graphite 254 (heating member) (fig 5A, 0069, claims 1 and 12). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Zhang per teachings of Welch in order to provide a high pressure and high temperature capsule having relatively long duration and stable heater mechanisms (Welch 0004). Zhang/Welch does not explicitly teach heating material/member having a shape of frame. However, absent persuasive evidence showing that a particular configuration is significant, a mere change in shape is not sufficient to provide a patentable distinction over the prior art. See MPEP 2144.04 (IV) (B).
Regarding claim 6, Zhang/Welch teaches the graphite heating materials surrounding the high temperature and high pressure area (Zhang fig 3; Welch fig 5A) and an insulating material tube 12 (fourth thermal insulation layer) is provided on a circumferential side of the high temperature and high pressure area adjacent to the heating materials 6 (fig 3, 0054), meeting the claim.
Regarding claim 8, Zhang teaches the thermal insulation material as addressed above, but does not explicitly teach the thermal insulation material is made of a high-purity ceramic material. However Welch teaches  a high pressure furnace, wherein the insulation material may comprise ceramic material (0016-0017 and 0086). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Zhang per teachings of Welch in order to provide a high pressure and high temperature capsule having relatively long duration and stable heater mechanisms (Welch 0004). Further, it is well-established that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714